Case: 3:18-cr-00532-JJH Doc #: 61 Filed: 04/01/21 1 of 1. PageID #: 376
                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                            WESTERN DIVISION


United States of America,                           Case No. 3:18cr532

          Plaintiff,

          - vs -
                                                    ORDER
Antoine Moore,

          Defendant.


          This matter was heard on April 1, 2021 upon the request of the probation

office for a finding that the defendant had violated the conditions of his supervised

release. The defendant was represented by counsel. The defendant admitted to the

violation contained in the report. The Court found the defendant to be in violation. The

 Court revoked supervised release and imposed the following sentence:

          The defendant is sentenced to a term of 6 months custody with the Bureau of

Prisons with credit for time served while awaiting the disposition of this violation. No

further term of supervised release imposed.

          So Ordered.



                                              s/ Jeffrey J. Helmick
                                              United States District Judge
